Citation Nr: 9912561	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for degenerative changes 
of the lumbar spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which increased the evaluation for the veteran's 
service-connected back disability from 20 to 40 percent.  The 
veteran initiated his appeal by Notice of Disagreement 
received in November 1997, and a Statement of the Case was 
issued that same month.  The veteran then perfected his 
appeal with a Substantive Appeal received in January 1998.

In his November 1997 notice of disagreement, the veteran 
asserted that his back disability had prevented him from 
finding employment since May 1997.  This assertion 
constitutes an implied claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability, and this matter is hereby referred to the RO for 
development and adjudication. 


FINDING OF FACT

The veteran's service-connected degenerative changes of the 
lumbar spine are manifested by sciatica in L5-S1 with 
decreased sensation to pinprick and touch in the left lower 
extremity and chronic low back pain.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating of 60 
percent (but no higher) for degenerative changes of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5010-5292, 5293, 5295 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Once a veteran has presented a 
well-grounded claim, VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  Therefore, no further assistance to the 
veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under Deluca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Historically, service connection for the veteran's low back 
disorder was established by a rating decision of December 
1991, and a 10 percent disability evaluation was assigned.  
This evaluation was increased to 20 percent by rating 
decision of November 1995.  The May 1997 rating decision from 
which the present appeal arises increased the evaluation to 
40 percent disabling.  The veteran avers that his disability 
is more severely disabling than reflected by this 40 percent 
rating.  He stated in his Notice of Disagreement that he is 
appealing this 40 percent rating because he has chronic pain 
and numbness.  

The veteran underwent VA peripheral nerves and spine 
examinations in April 1997.  At the peripheral nerves 
examination, the examiner noted that the physical examination 
revealed decreased sensation to pain and to touch in the 
entire left lower extremity, with sensation better in the 
front and medial part of the thigh.  The examiner stated that 
it seemed the veteran had a herniated disc at the level of L5 
and S1 associated with significant low back pain limiting his 
daily activities and keeping him in constant pain that 
radiated down to the left lower extremity and sometimes to 
the knee level and to the foot level associated with some 
numbness.  There was no evidence of muscle wasting or atrophy 
but some mild muscle weakness was noted.  The veteran was 
able to walk on both feet but the examiner recommended the 
use of a cane or a walker.  The examiner diagnosed the 
veteran with sciatica in L5-S1.

At the spine examination, the veteran was able to flex the 
lumbar spine to 30 degrees, extend it to 10 degrees 
backwards, and perform lateral flexion to 20 degrees on both 
sides.  All of these movements were associated with pain and 
were limited secondary to pain.  The veteran had a positive 
straight leg sign of 30 degrees in the right by passive 
lifting and 10 degrees by active raising.  He could not go 
any further secondary to the back pain that radiated lower to 
the hip on the right side.   On the left side, the veteran 
was unable to lift his leg up at all secondary to pain and 
weakness.  By passive movement at 10 degrees the veteran had 
a significant amount of pain in the left lower extremity down 
to the knee level.  The veteran could not sit during the 
examination, he had to stand up and walk around to get some 
relief.  He seemed to have some weakness on the left lower 
extremity at the hip level, 4 out of 5.  The right lower 
extremity was normal in terms of muscle strength.

The examiner also noted that the veteran's lumbar spine was 
quite tender, mainly in the lower lumbar spine and upper 
sacral areas.  The veteran postured forward while he was 
walking with some loss of the lumbar lordosis.  A MRI done in 
February 1997 showed discogenic and degenerative joint 
disease of the lower lumbar spine-most pronounced at L4-L5 
and L5-S1.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbar spine secondary to 
moderate muscle strain and degenerative disc disease of the 
lumbar spine with bulging disc at L5 to S1.  

VA treatment records from October 1991 to March 1997 also 
show that the veteran has had ongoing symptoms of back pain.  
He was hospitalized in October 1995 complaining of increasing 
back pain and stiffness.  Similarly, outpatient records show 
that the veteran repeatedly complained of chronic low back 
pain.   

More recent records show that the veteran continues to have 
low back pain.  Paul M. Olive, M. D. reported in April 1998 
that the veteran had marked limitation of motion in the 
lumbar spine, with flexion to 30 degrees and extension to 5 
degrees.  The neurologic examination was significant for mild 
diffuse nondermatonal sensory loss to pin prick in the left 
lower extremity from the hip down.  The veteran had no motor 
deficits and straight leg raises caused back pain only.  X-
rays showed degenerative disc disease and lumbar spondylosis 
especially at L4-5.  Dr. Olive diagnosed the veteran with 
lumbar spondylosis and chronic back pain.

The veteran also submitted similar records from the Social 
Security Administration (SSA).  These records include a 
report from a medical examination conducted in December 1997.  
The physician found the veteran had physical limitations to 
employment.  The veteran could not frequently or even 
occasionally lift or carry items weighing over 5 pounds.  In 
a standard 8-hour workday, the veteran can stand or walk a 
total of two hours and can stand of walk continuously for 15 
minutes.  The veteran could sit for four hours in total 
during a workday, 30 to 45 minutes maximum at each sitting.  
Generally, the physician found the veteran experienced 
physical limitations due to his back pain.

Initially, the Board notes that the veteran's disability is 
evaluated as 40 percent disabling, the maximum assignable 
evaluation based on limitation of motion of the lumbar spine 
under Diagnostic Code 5292 and for lumbosacral strain under 
Diagnostic Code 5295.  Therefore, a higher schedular 
evaluation is not available under of these codes.

The veteran's representative correctly points out that the 
veteran's disability could also be rated under Diagnostic 
Code 5293.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent evaluation (the highest available 
rating under Diagnostic Code 5293). A 40 percent evaluation 
is for assignment for severe; recurring attacks, with 
intermittent relief.  38 C.F.R. Part 4, Code 5293.

After considering the medical evidence which refers to 
constant pain and essentially persistent symptoms involving 
the low back with radiation of pain, the Board finds that a 
60 percent rating under Diagnostic Code 5293 is warranted.  
The VA examination of April 1997 diagnosed the sciatica in 
L5-S1. Further, the outpatient records show that the veteran 
has had low back pain consistently for the past several 
years.  Although the veteran has not been noted to have 
muscle spasms or absent ankle jerk, he has displayed other 
neurological findings appropriate to the site of the diseased 
disk.  Both the April 1997 VA examination and the more recent 
April 1998 private examination revealed decreased sensation 
down the veteran's.  In light of the continuous complaints, 
diagnosis and treatment of low back pain, the veteran's 
diagnosis of sciatica, and his problems with decreased 
sensation down his legs, it is the decision of the Board that 
the veteran's symptomatology meets the criteria for a 60 
percent evaluation. 

The Board observes here that since such a 60 percent rating 
is the highest available under Diagnostic Code 5293 and since 
a higher schedular rating requires ankylosis (See Diagnostic 
Code 286), the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) are not applicable 
for the purpose of considering entitlement to an even higher 
rating.  Johnston v. Brown, 10 Vet.App. 80, 85 (1997). 

In reaching the above determination, the Board has resolved 
all reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to a 60 percent rating for service-connected 
degenerative changes of the lumbar spine is warranted.  The 
appeal is granted to this extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

